Title: To George Washington from James Lyon, 16 May 1776
From: Lyon, James
To: Washington, George



Sir
Boston May 16. 1776

Notwithstanding the favorable reception of a former letter, & the obliging answer it procured, which I gratefully acknowledge, I feel unwilling a second time, to trouble your Excellency, or interrupt the interesting business, which continually engages your attention, tho’ only for a moment. But my zeal for the safety & honor of my Country, & an opinion, that every individual of this New & Rising State ought to exert himself to the utmost, during our present struggle, must be my sole apology, for seeming once more to step aside from the peaceful & salutary paths, in which my profession naturally leads me.
To be as little tedious as possible. I shall venture to give your Excellency my sentiments of the necessity & importance of an immediate expedition against Nova Scotia, in as few words as I can.
If our late intelligence from Great Britain can be relied on, I apprehend none of our troops in Canada can be spared,

whether Quebeck is, or is not, in our hands. Nova Scotia has heared of our intension to reduce that Province, as soon as we can call Quebeck our own, & that the troops now in Canada are to be sent against them. Consequently they are now in profound peace. no ships of war are now in the Bay of Fundy, except the Martin stationed at Anapolis; nor have the Kings troops taken much pains to fortify Halifax, as yet. But as soon as they hear of the reduction of Quebeck, they will immediately make themselves as strong as possible. Nova Scotia will not readily be given up, & if Anapolis & St Johns River are strongly fortified, the eastern part of this Colony, as far as Penobscot will be ruined, it is almost ruined already; & should Mechias break up, which lies about ten leagues from the boundary line of Nova Scotia, an infant, & once flourishing country, of upwards of 100 Miles in extent, will probably be deserted & become again a wilderness, or a prey to enemies Now the whole Province may possibly be taken by surprize, if proper secrecy can be observed. Nine tenths of the Inhabitants, who amount to 12, or 14000 Souls, wish for nothing more, & would join us instantly. A few pieces of cannon, which might be easily conveyed across the Country either by land or water, properly planted on a hill nearly opposite the town of Halifax, would soon demolish the town, & navy yard, & destroy or drive the shipping away. Some variation from the plan already laid before your Excellency would doubtless be necessary—Five thousand men would not be too many to insure success.
If this is the proper time to strike a decisive blow in that quarter, the importance of an immediate expedition is self-evident, & victory will add to the other Colonies a teritory of great extent & immense value.
I have meddled thus far—I have, I trust, done my duty—I now, with the greatest deference & pleasure, submit the matter to your Excellency & the Honbe Congress, to whom I glory in being subject. I am, very respectfully, Your Excellencys most humble & obedient Servt

Jas Lyon


P.S. Would not a rising Sun with this inscription, Jussu Dei Surgo appear well on the Standard of some Colony?

